Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 9 February 2022.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-25 each substantially recite “destination filesystem is configured to prefetch files indicated in the list from the destination filesystem.” The Specification does not appear to specify the “destination filesystem is configured to prefetch files indicated in the list from the destination filesystem.”
Paragraph [0030] discloses when a previous caching gateway has failed, prefetching data from the access data repository, but the example embodiment does not concern a source and destination file system as recited in the claims. Clarification is respectfully requested.  
Paragraph [0045]-[0046] further disclose prefetching is related to copy order, where data appears to be transferred to the cache from the source filesystem. Clarification is respectfully requested.  
REJECTIONS BASED ON PRIOR ART
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8,11-21, 24-26  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IBM (NPL: Data Migration Method using AFM, 2017)
As per claim [1, 13, 14], a method for cache pre-warming, comprising: 
creating a list of files likely to be accessed by a filesystem of a destination that is already operational based on at least one access pattern of a source filesystem, the destination filesystem having a cache, wherein the list indicates a first plurality of files (see PAGE 21: “a. Run a new prefetch with --list-file <active-file-list>”); and 
copying a second plurality of files from the source filesystem to the destination filesystem, wherein the second plurality of files includes the first plurality of files (see PAGE 14: “For example, you can generate a list of all migrated files, premigrated files and ‘hot’ files and use a weighting algorithm to place ‘hot’ files earlier in your files list. You can then migrate the ‘hot’ files first to the cache to make it easier to your users to cut-over and then run the prefetch on premigrated and migrated files”), wherein the destination filesystem is configured to prefetch, after the copying (see PAGE 37: 8a: “Run prefetch again with –migrate-list-file”), files indicated in the list from the destination filesystem and to store the prefetched files in the destination filesystem cache  (see IBM PAGE 14: “You can then migrate the ‘hot’ files first to the cache to make it easier to your users to cut-over and then run the prefetch on premigrated and migrated files”).
[IBM discloses performing a data migration with remote caching (See PAGE 5 AFM Overveiw).]   
	As per claim [2, 15], the method of claim 1, 
wherein the at least one access pattern is determined based on at least one of: an access log of the source filesystem, and a plurality of timestamp attributes of the source filesystem (see IBM PAGE 37: “b. Run the getLatestFilesList.sh script again to get latest files list.”)
As per claim [3, 16], the method of claim 1, 
wherein the list of the first plurality of files is created in parallel with the copying of the second plurality of files (See PAGE 38: “On the source cluster, getLatestFilesList.sh can be run in parallel (once per export) if you are migrating multiple exports in parallel, but each time it runs, it must only be run after the successful completion of the previous prefetch.”)
As per claim [4, 17], the method of claim 1, 
wherein the list of files is created in parallel to the copying of the plurality of files from the source filesystem to the destination filesystem (See PAGE 38: “On the source cluster, getLatestFilesList.sh can be run in parallel (once 
per export) if you are migrating multiple exports in parallel, but each time it 
runs, it must only be run after the successful completion of the previous 
prefetch.”)
	As per claim [5, 18], the method of claim 1, further comprising: 
disabling writes to the source filesystem; performing a cutover from the source filesystem to the destination filesystem; and redirecting client devices attempting to access data from the source filesystem to the destination filesystem when the cutover has been performed (see PAGE 26: The following is a review of what needs to be done: 1-11).
As per claim [6, 19], the method of claim 1, 
wherein the second plurality of files further includes a third plurality of files that is not included in the list of the first plurality of files, wherein the copying is performed according to a copy order such that the first plurality of files is copied before the third plurality of files (see IBM PAGE 14: “You can then migrate the ‘hot’ files first to the cache to make it easier to your users to cut-over and then run the prefetch on premigrated and migrated files”).
As per claim [7, 20] the method of claim 1, 
wherein the copying of the second plurality of files from the source filesystem to the destination filesystem is performed in reverse order with respect to a determined likelinood of their being accessed (see PAGE 14: “For example, you can generate a list of all migrated files, premigrated files and ‘hot’ files 
and use a weighting algorithm to place ‘hot’ files earlier in your files list. You can then migrate the ‘hot’ files first to the cache to make it easier to your users to cut-over and then run the prefetch on premigrated and migrated files.”)
	As per claim [8, 21], the method of claim 6, 
wherein the access data related to the source filesystem includes a plurality of timestamp attributes, wherein the second plurality of files is copied such that the plurality of timestamp attributes is preserved (see PAGE 31: “the AFM gateway will retrieve all the metadata information including owner, group, ACLs and Extended Attributes for each file and directory object.”)
[The metadata information/extended attributes for each file is taken to comprise timestamp attribute (see PAGE 53: Appendix D).]   
As per claim [11, 24], IBM disclsoes the method of claim 1, further comprising:
determining, based on the at least one access pattern, at least one of the first plurality of files having an access frequency above a threshold, wherein the destination filesystem is configured not to evict the determined at least one of the first plurality of files (see PAGE 18 5.5).
As per claim [12, 25], the method of claim 1, 
wherein the at least one access pattern is determined based on data stored in a system that is external to the source filesystem (see PAGE 8: “A sample script is available from IBM that can run a policy scan over a directory path in the source cluster to obtain a full list of files.”)
	 As per claim 26, a method for filesystem migration, comprising:
creating a list of files likely to be accessed by a destination filesystem of a destination that is already operational, the destination filesystem having a cache, wherein the list indicates a first plurality of files (see PAGE 21: “a. Run a new prefetch with --list-file <active-file-list>”), wherein the list of files likely to be accessed by the destination filesystem is determined based on a second plurality of files stored in the source filesystem, wherein the second plurality of files further includes a third plurality of files that is not included in the list of the first plurality of files, wherein the copying of files from the source filesystem to the destination filesystem is performed according to a copy order such that the first plurality of files is copied before the third plurality of files (See PAGE 14: “For example, you can generate a list of all migrated files, premigrated files and ‘hot’ files and use a weighting algorithm to place ‘hot’ files earlier in your files list. You can then  migrate the ‘hot’ files first to the cache to make it easier to your users to cut-over and  then run the prefetch on premigrated and migrated files. This action can be done  iteratively as well with the aid of the sample script in Appendix B.”); and
copying the second plurality of files from the source filesystem to the destination filesystem, wherein the copying is performed according to a copy order such that the first plurality of files is copied before the third plurality of files (see IBM PAGE 14: “You can then migrate the ‘hot’ files first to the cache to make it easier to your users to cut-over and then run the prefetch on premigrated and migrated files”).
[IBM discloses performing a data migration with remote caching (See PAGE 5 AFM Overveiw).]   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over   IBM (NPL: Data Migration Method using AFM, 2017) in view of  Naineni (US PG PUB No. 20090222453)
As per claim [10,23], IBM discloses the method of claim 1 
However, IBM does not expressly disclose but in the same field of endeavor Naineni discloses 
wherein the cache is configured to utilize a least recently used eviction policy, further comprising: causing at least one file of the list of files to be marked as recently accessed (see Naineni [0034]).
It would have been obvious to modify IBM to further utilize a LRU eviction policy as taught by Naineni.
The suggestion/motivation for doing so would have been for the benefit of cache management (see Naineni [0034]).
Therefore it would have been obvious to modify IBM as taught by Naineni for the benefit of cache management to arrive at the invention as specified in the claims. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over   IBM (NPL: Data Migration Method using AFM, 2017) in view of Michael (US PG PUB No. 20160170978).
As per claim [22], IBM discloses the system of claim 21.
However, IBM does not expressly disclose but in the same field of endeavor Michael discloses 
dynamically throttling a speed of the copying of the second plurality of files based on a speed of a cloud upload process to the cloud filesystem (see Michael FIG 2: 215 and [0035]).
 It would have been obvious to modify IBM to further adjust the speed of the migration as suggested by Michael.
The suggestion/motivation for doing so would have been for the benefit of minimizing impact (see Michael [0014])
Therefore it would have been obvious to modify IBM to further throttle as taught by Micahel for the benefit of reducing impact to arrive at the invention as specified in the claims.
Claim 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over   IBM (NPL: Data Migration Method using AFM, 2017) in view of Michael (US PG PUB No. 20160170978).
As per claim 27, a method for filesystem migration, comprising: 
copying a plurality of files from a source filesystem to a filesystem of a destination that is operational, the destination filesystem including a cache see (see IBM PAGE 14: “For example, you can generate a list of all migrated files, premigrated files and ‘hot’ files and use a weighting algorithm to place ‘hot’ files earlier in your files list. You can then migrate the ‘hot’ files first to the cache to make it easier to your users to cut-over and then run the prefetch on premigrated and migrated files”), the plurality of files having a plurality of timestamp attributes (see IBM PAGE 31: “the AFM gateway will retrieve all the metadata information including owner, group, ACLs and Extended Attributes for each file and directory object.”),
[The metadata information/extended attributes for each file is taken to comprise timestamp attribute (see IBM PAGE 53: Appendix D).]   
wherein the destination filesystem is a cloud filesystem exposed by a caching gateway (see IBM PAGE 5: “AFM (Active File Management) is a technology primarily suited for remote caching.”), wherein the plurality of files is copied such that the plurality of timestamp attributes is preserved  (see IBM PAGE 31: “the AFM gateway will retrieve all the metadata information including owner, group, ACLs and Extended Attributes for each file and directory object.”); and 
However, IBM does not expressly disclose but in the same field of endeavor Michael discloses 
dynamically adjusting a speed of the copying of the plurality of files based on a utilization of the cache (see Michael [0025]: “For  instance during early stages of the migration, the target node  cache is likely empty, therefore the optimal rate of migration  is a slow rate. However towards the end of the migration, the  cache is likely warmed up and therefore the optimal rate for  the later stages should be set to a much higher rate than the earlier stages.”).
[Utilization as recited in the claim is taken inclusive of cache hit rate (see Michael [0029]).] 
It would have been obvious to modify IBM to implement a filesystem migration comprising a self-adapting live migration as taught by Michael.
The suggestion/motivation for doing so would have been for the benefit of optimal data migration operation (see Michael [0025]).
Therefore it would have been obvious to modify IBM to further implement a file system migration comprising adjusting a speed of the copying as taught by Michael fro the benefit of improving data copy operation to arrive at the invention as specified in the claims. 
As per claim 28, the method of claim 27, further comprising: 
disabling writes to the source filesystem; performing a cutover from the source filesystem to the destination filesystem; and redirecting client devices attempting to access data from the source filesystem to the destination filesystem when the cutover has been performed (see PAGE 26: The following is a review of what needs to be done: 1-11).
RESPONSE TO REMRARKS1st ARGUMENT: 
For the step of creating a list the Office Action cites IBM, page 21, a. Run a new prefetch with --list-file <active-file-list>”. However, IBM does not specifically define what is the active-file-list. At best it seems to give an example of active files, saying that these could have been accessed in the past two weeks and such would not seem to correspond to what is particularly called for in the claim. Even if, arguendo, it is a list of files that are currently active, i.e., open, which Applicant is not admitting, nevertheless there is no access pattern as called for in the claim that is disclosed by IBM by this active-file-list.

The claims do not specify what the access pattern is, past two weeks is an access pattern to the extent it describes an access history. 
2nd ARGUMENT: 
It should also be appreciated that IBM the “cache” is not used as a conventional cache during the migration, and hence it is not actually a conventional cache, while a conventional cache is what is called for in the claim as would be recognized by one of ordinary skill in the art and, in view of the specification. A conventional cache is smaller than the entirety of the datastore that the cache is supporting and is a high-speed storage, typically much higher in speed than the datastore. Since the conventional cache has high speed, it provides performance benefits when data that is attempted to be accessed in the datastore is found in the cache. However, because the cache has limited space, it must be managed judiciously so that data most likely to be requested from the datastore is stored in the cache, e.g., to maximize the likelihood of a cache hit. To this end, an eviction feature evicts entries of a conventional cache as it becomes full.


The claims do not specify conventional cache nor is the term exclusive in the sense Applicant’s representative appears to be arguing. The claims should specify ‘cache is smaller than the entirety of the datastore that that the cache is supporting. The Office understands the cited reference to disclose such caches (see PAGE 17: “Flush local pending IO on cache file set to disk”).
3rd ARGUMENT: 
First, none of these groups appear to be the active-file-list that the Office Action cited as corresponding to the created list of the creating step. Thus, this section of IBM can teach nothing about this claim element which requires that the files indicated in the created list are prefetched.	
Second, assuming, arguendo, that the hot files are the currently open ones, or even the ones most likely to be accessed, which Applicant is not admitting, it would appear that IBM operates exactly opposite to what is called for in the amended claim. More specifically, in IBM the hot files are placed in the cache first and thereafter the prefetch of other files is performed. Disadvantageously, as a result of doing so, for a conventional, space-limited cache the prefetching would of the premigrated and migrated files would displace, I.e., evict, the hot files in the cache. Note that this confirms that IBM is relates to a non-conventional cache where there is room in the cache to store all of the files of the datastore and the eviction feature is disabled.
By contrast, the claim calls for prefetching the files on the list, namely, the files likely to be accessed by the destination filesystem based on at least one access pattern of a source filesystem, after the copying is complete. This is so that they will be placed in the cache after all other files have been copied and hence they will not be displaced therefrom by the copying of other files.

The files are prefetched to the extent the reference discloses prefetch with –list-file <active-file-list> (see PAGE 22: 4a) and further discloses locate all “active” files that include files that have been accessed in the past 2 weeks (see PAGE 21: 3a). 
The reference further discloses “you might have to prefetch those files again and repeat verification process (see PAGE 24: 5.11 10th bullet point).” The Office further notes whereas Applicant has amended the claim to argue the relationship is opposite, Paragraph [0045]-[0046] suggest the prefetch is conducted using the source file system. Specifically, the Office previously requested Applicant identify what portion of the Specification is being relied upon to teach pretching from the destination filesystem as recited in the claims. Clarification is respectfully requested. 
4th ARGUMENT: 
In addition to the specifics set forth hereinabove with regard to the claim language, it should be appreciated that, conceptually, IBM is very different from what is called for in the claim. Note that the fact that IBM calls for disabling its cache during the migration means that, in essence, IBM is not teaching migrating into a filesystem having a cache, which was explained above as IBM calling for a “non conventional” cache. In addition, the invention as presently claimed relates to migrating data into a live filesystem that has an actual live cache. The claim does not call for changing the configuration of the cache in a way that makes it, essentially, not a cache, which is in fact what is being taught by IBM. Indeed, by requiring disabling of the cache eviction feature, IBM is teaching away from the whole intention of the invention as claimed which is to perform migration to an already operational filesystem having a live, operational cache, while reducing the likelinood that the files that are likely to be accessed are evicted as noted in paragraph 41 of the instant specification.

The claims do not specify how the cache is utilized during the migration, that is the claims are silent in regard to if the eviction is enabled or disabled. 		
5th ARGUMENT: 
Given that the cache of IBM is at least the same size of as that of the datastore, and that per sections 5.5 and 6.5 of IBM cache replacement is turned off, there is no reason to modify IBM adjust the speed of the copying. Further to this point, IBM appears to teach away from modifying the speed of the copying when it explains on page 7 that:

In addition, the Office Action has also not pointed out how IBM teaches a caching gateway.

Furthermore, the Office Action states that the metadata information/extended attributes for each file is taken to comprise timestamp attribute. However, there is no indication that such assumption is correct and it may be that any timestamp attribute is adjusted to reflect the copying.

Lastly, the Office Action reasons that:

utilization as recited in the claim is taken inclusive of cache hit rate (see Michael [0029]).

However, even if, arguendo, the reasoning was valid, which Applicant is not admitting, nevertheless, since the cache of IBM is capable of storing the entirety of the datastore, the cache hit rate would always be 100%. Therefore, there would be no change in the cache hit rate as time went on. As such, even according to the Office Action’s suggestion, this claim element is not being taught in the combination.

As a first matter, claim 9 is not rejected on prior art grounds. The Office maintains the AFM implemented for remote caching constitutes a caching gateway as recited in the claims (see IBM PAGE 5: AFM Overview). 
It is unclear why the combination is improper on the basis of hit rate, but the Office further notes PAGE 14 of the IBM reference discloses “This action can be done iteratively (see PAGE 14 Note 2).”
The Office further points to PAGE 20 which discloses metadata includes date information (see PAGE 20 5.8: “(name, size, creation date, modified date, last accessed date.”). The claim does not further limit “preserved,” and the reference does not disclose for example modifying the creation date. 
CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aarpan Savla can be reached on 5712724140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137